Title: Ennion Williams: List of claims for improvements at Monticello, 19 Sept. 1822, 19 September 1822
From: Williams, Ennion
To: 

Emmion Williams’s Claims for Improvements1. A semicircular Instrument—Radius—12 Inches—Needle 24 Inches}Telescope 11 Inches—with a Nonius attachd.2. A DraftingInstrument—Semicircular—Radius. 7 Inches, with diagonals crossing Ten circles, showing tenths of the Degrees—also a  Scale of equal Parts on the Diameter, and a Centre Pin conveniently seen and may be set readily on any Line or Point of a draft—of a Survey or others—The Course & distance shown at same time on the Instrumt—no dividers necessary—3. ASliding Meridian, to be used on an inclined Plane, to which his drafting Instrument may be set, and moved to any Part of the draft, and the Course & Distance seen—without the aid of dividers—4. A Set of Tables, showing Interest at 5.6.7 & 8 ⅌Ct and Commiss  from 14 ⅌Ct increasing by ¼ ⅌Ct to 23 ⅌Cent, on every sum from one dollar to 10.000 dollars—for 3 years, 11 mos & 29 days, condensed on fifty Pages, and shown by Indentment on the exterior of the Leaves more expeditiously than an alphabet to a Ledger, would show the Names of the Accounts; because the order is regular and numericalMonticello
9th mo. 19th 1822E W.